DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 55-56, 58, 60-61, 65-66 and 73 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112(b)
	1b. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1c. Claims 74-75 are rejected under 35 U.S.C. 112(f) as being indefinite’
Regarding Claims 74-75, the claim limitation “means for causing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Further, Applicant’s Figs 1 and 7 fail to disclose related structures for the claims.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 51-54, 57, 59, 62, 67-72 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Eitan (US 20170257201 A1) in view of Zhang (US 20150365263 A1).

2b. Summary of the Cited Prior Art
Eitan discloses a method for transmitting extended directional multi-gigabit packets (Fig 1-12).
Zhang discloses a method for padding data stream in an OFDM network (Fig 1-19).

2c. Claim Analysis
Regarding Claim 51, Eitan discloses:
An apparatus comprising [(see Figs 1-2)]: 
a processor comprising logic and circuitry configured to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to
[(Eitan discloses a method for transmitting extended directional multi-gigabit packets, see:
[0067] FIG. 3A illustrates a diagram of an exemplary frame or frame portion 300 in accordance with certain aspects of the disclosure.  As described herein, all of the frame formats described herein start with the legacy (e.g., 802.11ad) fields: L-STF, L-CEF, and L-Header.  These fields may be decodable by legacy user devices and new protocol devices (e.g., access points and user devices).  After the legacy fields, the transmission includes one or more various fields that may be part of the new protocol (e.g., the currently-being-developed 802.11ay protocol, also known as "NG60").  The new protocol options of the frame or frame portion 300 start with an Extended Directional Multigigabit (EDMG) Header with optional appended payload data.  Legacy devices may not able to decode the EDMG Header, but new protocol devices are able to decode the EDMG Header. 
	Fig 3A-11)]:
determine a count of data pad bits for a user based on a count of Low-Density Parity-Check (LDPC) codewords for the user
[(Eitan discloses pad bits with various length, see:
[0122] However, as previously discussed, the respective EDMG STF-As of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift); EDMG STF-Bs of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift); and the respective EDMG CEFs of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift).  Thus, in order to achieve the time alignment of the EDMG STF-As, EDMG STF-Bs, and EDMG CEF, pads are inserted between this portion and the L-STF, L-CEF, L-Header, and EDMG Header portion.  The length of the pad field decreases for each transmit chain subframe that is subsequently transmitted.  In one example, the pad field may be configured similar to a single-carrier-single-channel guard interval (GI) specified in the legacy 802.11ad protocol.  For example, the pad field may comprise a Golay sequence with a length that may be truncated based on the required length for the pad field. 
[0134] As illustrated, the length of the PAD TX-1 is longer than the length of the PAD TX-2.  Accordingly, the PADs TX-1 and TX-2 provide an interface between the time-offset portion of the L-STF, L-CEF, L-Header, and EDMG Header and the time-aligned portion EDMG STF-A, EDMG STF-B, EDMG CEF, and data payload.  As previously discussed, the PAD TX-1 may include a guard interval (GI) of a first length, and the PAD TX-2 may include a guard interval (GI) of a second length, wherein the first length is greater than the second length.  Also, as previously discussed, the guard interval of the PAD TX-1 may be based on a Golay sequence with a first length, and the guard interval of the PAD TX-2 may be based on a Golay sequence with a second length, the first length being greater than the second length. 
	Figs 7-9, PAD TX-1; Fig 10, PAD CH1 and PAD CH2)];
a length of a Physical Layer (PHY) Service Data Unit (PSDU) for the user, an LDPC codeword length, and an LDPC code rate for the user

[0040] The new protocol user device 110 is capable of communicating with the access point 102 using the new data frame, which some or all features of the new frame may be adopted for the currently-under-development 802.11ay protocol.  As discussed further herein, the new data frame includes the legacy the L-STF, L-CEF, and L-Header fields.  In addition to the legacy fields, the new frame further comprises an Extended Directional Multigigabit (EDMG) Header.  As discussed in more detail herein, the EDMG Header comprises a plurality of fields for indicating various attributes for the new frame.  Such attributes includes payload data length, number of low density parity check (LDPC) data blocks appended to the EDMG Header, the number of spatial streams, the number of bonded channels, the leftmost (lowest frequency) channel of the bonded channels, the modulation coding scheme (MCS) for the data payload of the new frame, and other information.  
	Figs 7-9, PAD TX-1; Fig 10, PAD CH1 and PAD CH2)];
determine a scrambled PSDU for the user by scrambling a concatenation of the PSDU for the user with a first plurality of zero bits, a count of zero bits in the first plurality of zero bits is equal to the count of data pad bits for the user
[(Eitan discloses scrambling PSDU with a scrambler initiation field, see:
[0038] The L-Header in the 802.11ad data frame includes information about the frame.  Such information includes a scrambler initiation field, which specifies a seed for the scrambling applied to the remainder of the header and the payload data for data whitening purposes.  The L-Header also includes the modulation and coding scheme The L-Header includes a length field to indicate the length of the data payload in octets.  The L-Header further includes a training length field to indicate a length of the optional beam forming training sequence at the end of the frame.  
	Figs 7-9, PAD TX-1; Fig 10, PAD CH1 and PAD CH2)];
convert the scrambled PSDU for the user into a plurality of LDPC codewords according to the LDPC codeword length and the LDPC code rate for the user
[(Eitan discloses scrambling PSDU for LDPC coding, see:
[0046] In certain aspects, the controller 234 may send a command to the transmit data processor 220 specifying which modulation and coding scheme (MCS) to use (e.g., based on channel conditions of the downlink), and the transmit data processor 220 may encode and modulate data from the data source 215 according to the specified MCS.  It is to be appreciated that the transmit data processor 220 may perform additional processing on the data such as data scrambling, and/or other processing.  The transmit data processor 220 outputs the data symbols to the frame builder 222. 
[0072] The EDMG Header 350 comprises: (1) a Payload data Length field that may include 24 bits to specify the length of the payload data in octets in all concurrent channels, regardless of whether the payload data is appended to the EDMG Header or in the separate payload data portion; (2) an EDMG Header Number of LDPC blocks field that may include 10 bits to specify the number of LDPC data blocks appended to the EDMG Header.  When this value is zero (0), it means there is one (1) LDPC block of data in the EDMG Header;

generate a coded bitstream based on the plurality of LDPC codewords
[(Eitan discloses generating coded bitstream using LDPC coding, see:
[0045] In operation, the transmit data processor 220 receives data (e.g., data bits) from a data source 215, and processes the data for transmission.  For example, the transmit data processor 220 may encode the data (e.g., data bits) into encoded data, and modulate the encoded data into data symbols.  The transmit data processor 220 may support different modulation and coding schemes (MCSs).  For example, the transmit data processor 220 may encode the data (e.g., using low-density parity check (LDPC) encoding) at any one of a plurality of different coding rates.  Also, the transmit data processor 220 may modulate the encoded data using any one of a plurality of different modulation schemes, including, but not limited to, BPSK, QPSK, 16QAM, 64QAM, 64APSK, 128APSK, 256QAM, and 256APSK. 
Fig 3B, see also Figs 7-10)];
determine a count of coded pad bits for the user based on a count of Orthogonal Frequency Division Multiplexing (OFDM) symbols for the user, the count of LDPC codewords for the user, and the LDPC codeword length
[(Eitan discloses pad bits and LDPC codeword with various length, see:
[0122] However, as previously discussed, the respective EDMG STF-As of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift); the respective EDMG STF-Bs of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift); and the respective EDMG CEFs of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift).  Thus, in order to achieve the time alignment of the EDMG STF-As, EDMG STF-Bs, and EDMG CEF, pads are inserted between this portion and the L-STF, L-CEF, L-Header, and EDMG Header portion.  The length of the pad field decreases for each transmit chain subframe that is subsequently transmitted.  In one example, the pad field may be configured similar to a single-carrier-single-channel guard interval (GI) specified in the legacy 802.11ad protocol.  For example, the pad field may comprise a Golay sequence with a length that may be truncated based on the required length for the pad field. 
[0134] As illustrated, the length of the PAD TX-1 is longer than the length of the PAD TX-2.  Accordingly, the PADs TX-1 and TX-2 provide an interface between the time-offset portion of the L-STF, L-CEF, L-Header, and EDMG Header and the time-aligned portion EDMG STF-A, EDMG STF-B, EDMG CEF, and data payload.  As previously discussed, the PAD TX-1 may include a guard interval (GI) of a first length, and the PAD TX-2 may include a guard interval (GI) of a second length, wherein the first length is greater than the second length.  Also, as previously discussed, the guard interval of the PAD TX-1 may be based on a Golay sequence with a first length, and the guard interval of the PAD TX-2 may be based on a Golay sequence with a second length, the first length being greater than the second length. 
Fig 3B, see also Figs 7-10)];
generate encoded padded bits by concatenating the coded bitstream with a second plurality of zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user
[(Eitan discloses concatenating the coded bitstream for data transmission, see:
In the legacy 802.11ad frame format, data is placed in low density parity check (LDPC) blocks, where the size is according to the code rate, then encoded to a fixed length blocks (e.g., 672 bits).  The outcome is concatenated and then split into Fast Fourier Transform (FFT) blocks (blocks of modulation symbols) according to the selected MCS (mainly modulation).  At a receiver, the process is reversed.  It should be noted that in low data MCSs, one LDPC block will require one or more FFT blocks, while in high data MCSs, one FFT block may host more than one LDPC blocks.  This discussion is relevant to the placing of LDPC data appended to the EDMG Header, as described in more detail herein
Fig 3B, see also Figs 7-10)];
transmit an EDMG OFDM PHY Protocol Data Unit (PPDU) based on the encoded padded bits;  and a memory to store information processed by the processor
[(Eitan discloses generating and transmitting OFDM stream from scrambled LDPC encoded bits, see:
[0120] As previously discussed, for a single channel (CB=1), the frequency-domain pilots may be configured to produce an OFDM transmission with a desired PAPR of 4 dB or lower.  For a channel bonding of two (CB=2), the frequency-domain pilots may be configured to produce an OFDM transmission with a desired PAPR of 5.5 dB or lower.  For a channel bonding of three (CB=3), the frequency-domain pilots may be configured to produce an OFDM transmission with a desired PAPR of 7.0 dB or lower.  And, for a channel bonding of four (CB=4), the frequency-domain pilots may be configured to produce an OFDM transmission with a desired PARP of 8.5 dB or lower. 
	Fig 3B, see also Figs 7-10)].

	However, Zhang discloses:
determine a scrambled PSDU for the user by scrambling a concatenation of the PSDU for the user with a first plurality of zero bits, a count of zero bits in the first plurality of zero bits is equal to the count of data pad bits for the user
	[(Zhang discloses zero padding, see:
[0054] Additionally, each OFDM data unit 252 includes a high efficiency data portion (HE-DATA) portion 268.  In an embodiment, padding is used in one or more of the OFDM data units 252 to equalize lengths of the OFDM data units 252.  Accordingly, the length of each of the OFDM data units 252 correspond to the length of the OFDMA data unit 252, in this embodiment.  Ensuring that the OFDM data units 252 are of equal lengths synchronizes transmission of acknowledgment frames by client stations 25 that receive the data units 252, in an embodiment.  In an embodiment, each of one or more of the OFDM data units 252 is an aggregate MAC service data units (A-MPDU), which is in turn included in a PHY protocol data unit (PPDU).  In an embodiment, padding (e.g., zero-padding) within one or more of the A-MPDUs 252 is used to equalize the lengths of the data units 252, and to synchronize transmission of acknowledgement frames corresponding to the OFDMA data unit 250.  For example, each of the data units 252-2 and 252-3 includes padding portions 270 that equalize the respective lengths of the data units 252-2 and 252-3 with the length of the data unit 252-1, in the illustrated embodiment. 
	Fig 2A PAD 244; Fig 2B, PAD 272; Fig 6, Pre-encoder Padding Unit 604, Scrambler 506; Post-Encoder Padding Unit 612; see also Figs 7-13)];

	[(Zhange discloses 
[0054] Additionally, each OFDM data unit 252 includes a high efficiency data portion (HE-DATA) portion 268.  In an embodiment, padding is used in one or more of the OFDM data units 252 to equalize lengths of the OFDM data units 252.  Accordingly, the length of each of the OFDM data units 252 correspond to the length of the OFDMA data unit 252, in this embodiment.  Ensuring that the OFDM data units 252 are of equal lengths synchronizes transmission of acknowledgment frames by client stations 25 that receive the data units 252, in an embodiment.  In an embodiment, each of one or more of the OFDM data units 252 is an aggregate MAC service data units (A-MPDU), which is in turn included in a PHY protocol data unit (PPDU).  In an embodiment, padding (e.g., zero-padding) within one or more of the A-MPDUs 252 is used to equalize the lengths of the data units 252, and to synchronize transmission of acknowledgement frames corresponding to the OFDMA data unit 250.  For example, each of the data units 252-2 and 252-3 includes padding portions 270 that equalize the respective lengths of the data units 252-2 and 252-3 with the length of the data unit 252-1, in the illustrated embodiment. 
[0092] FIG. 6 is a block diagram of an example padding system 600, according to an embodiment.  The padding system 600 is utilized in conjunction with the PHY processing unit 500 of FIG. 5, according to an embodiment.  In another embodiment, another suitable padding system different than the padding system 600 is utilized in The padding system 600 includes a pre-encoder padding unit 604, a post-encoder padding unit 612, and a computation unit 618 coupled to the pre-encoder padding unit 604 and the post-encoder padding unit 612.  The pre-encoder padding unit 604 and the post-encoder padding unit 612 is each included in the PHY unit 500 of FIG. 5, according to one embodiment.  The pre-encoder padding unit 604 is at least partially included in the MAC unit 18, 28 of FIG. 1, according to another embodiment. 
 	[0096] In an embodiment, the padding unit 604 adds the number of padding bits 
N.sub.PAD1 (e.g., determined according to Equation 8) to the information bits and provides the padded information bits to the scrambler 316.  The padding unit 604 is included in the PHY unit 500 of FIG. 5, according to one embodiment.  
Fig 2A PAD 244; Fig 2B, PAD 272; Fig 6, Pre-encoder Padding Unit 604, Scrambler 506; Post-Encoder Padding Unit 612; see also Figs 7-13)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Eitan’s method for transmitting extended directional multi-gigabit packets with Zhang’s method for padding data stream in an OFDM network with the motivation being to improves overall throughput of the network (Zhang, [0066]).

Regarding Claim 52, Eitan discloses:

[(Eitan discloses multi-user EDMG OFDM data system, see:
[0032] With reference to the following description, it shall be understood that not only communications between access points and user devices are allowed, but also direct (e.g., peer-to-peer) communications between respective user devices are allowed.  Furthermore, a device (e.g., an access point or user device) may change its behavior between a user device and an access point according to various conditions.  Also, one physical device may play multiple roles: user device and access point, multiple user devices, multiple access points, for example, on different channels, different time slots, or both. 
	Fig 1-7)].
 
Regarding Claim 53, Eitan discloses:
configured to cause the EDMG STA to align all of the plurality of user PPDUs in time
[(Eitan discloses multi-user EDMG OFDM data streams align in time with determined offset, see:
[0032] With reference to the following description, it shall be understood that not only communications between access points and user devices are allowed, but also direct (e.g., peer-to-peer) communications between respective user devices are allowed.  Furthermore, a device (e.g., an access point or user device) may change its behavior between a user device and an access point according to various conditions.  one physical device may play multiple roles: user device and access point, multiple user devices, multiple access points, for example, on different channels, different time slots, or both. 
[0132] To prevent unintentional beamforming at the transmitter and/or receiver, the transmission of the L-STF TX-2, L-CEF TX-2, L-Header TX-2, EDMG Header TX-2, and PAD TX-2 of the second transmit chain subframe is delayed by a time offset AT with respect to the transmission of the L-STF TX-1, L-CEF TX-1, L-Header TX-1, EDMG Header TX-1, and PAD TX-1 of the first transmit chain subframe (i.e., the start and end of the corresponding fields of the two transmit chains are transmitted in a time-offset manner). 
	Figs 6-9)].
 
Regarding Claim 54, Eitan discloses:
configured to cause the EDMG STA to align all of the plurality of user PPDUs in time by padding one or more user PSDUs
[(Eitan discloses multi-user EDMG OFDM data streams align in time with determined offset, see:
[0122] However, as previously discussed, the respective EDMG STF-As of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift); the respective EDMG STF-Bs of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift); and the respective EDMG CEFs of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift).  Thus, in order to achieve the time alignment of the EDMG STF-As, EDMG STF-Bs, and EDMG CEF, pads are inserted between this portion and the L-STF, L-CEF, L-Header, and EDMG Header portion.  The length of the pad field decreases for each transmit chain subframe that is subsequently transmitted.  In one example, the pad field may be configured similar to a single-carrier-single-channel guard interval (GI) specified in the legacy 802.11ad protocol.  For example, the pad field may comprise a Golay sequence with a length that may be truncated based on the required length for the pad field. 
[0132] To prevent unintentional beamforming at the transmitter and/or receiver, the transmission of the L-STF TX-2, L-CEF TX-2, L-Header TX-2, EDMG Header TX-2, and PAD TX-2 of the second transmit chain subframe is delayed by a time offset AT with respect to the transmission of the L-STF TX-1, L-CEF TX-1, L-Header TX-1, EDMG Header TX-1, and PAD TX-1 of the first transmit chain subframe (i.e., the start and end of the corresponding fields of the two transmit chains are transmitted in a time-offset manner). 
	Figs 6-9)].
 
Regarding Claim 57, Eitan discloses:
wherein the EDMG OFDM PPDU comprises a Single User (SU) PPDU for the user
 [(Eitan discloses single-user and multi-user EDMG OFDM data system, see:
[0032] With reference to the following description, it shall be understood that not only communications between access points and user devices are allowed, but also direct (e.g., peer-to-peer) communications between respective user devices are allowed.  Furthermore, a device (e.g., an access point or user device) may change its one physical device may play multiple roles: user device and access point, multiple user devices, multiple access points, for example, on different channels, different time slots, or both. 
	Fig 1-7)].
 
Regarding Claim 59, Eitan discloses:
configured to cause the EDMG STA to determine the count of LDPC codewords for the user based on the length of the PSDU for the user, the LDPC codeword length, and the LDPC code rate for the user
[(see:
[0070] In the legacy 802.11ad frame format, data is placed in low density parity check ( LDPC) blocks, where the size is according to the code rate, then encoded to a fixed length blocks (e.g., 672 bits). The outcome is concatenated and then split into Fast Fourier Transform (FFT) blocks (blocks of modulation symbols) according to the selected MCS (mainly modulation). At a receiver, the process is reversed. It should be noted that in low data MCSs, one LDPC block will require one or more FFT blocks, while in high data MCSs, one FFT block may host more than one LDPC blocks. This discussion is relevant to the placing of LDPC data appended to the EDMG Header, as described in more detail herein. 
	Fig 1-7)].
 
Regarding Claim 62, Eitan discloses:

 	[(see:
[0070] In the legacy 802.11ad frame format, data is placed in low density parity check ( LDPC) blocks, where the size is according to the code rate, then encoded to a fixed length blocks (e.g., 672 bits). The outcome is concatenated and then split into Fast Fourier Transform (FFT) blocks (blocks of modulation symbols) according to the selected MCS (mainly modulation). At a receiver, the process is reversed. It should be noted that in low data MCSs, one LDPC block will require one or more FFT blocks, while in high data MCSs, one FFT block may host more than one LDPC blocks. This discussion is relevant to the placing of LDPC data appended to the EDMG Header, as described in more detail herein. 
	Fig 1-7)].

Regarding Claim 67, Eitan discloses:
comprising a radio, the processor configured to cause the radio to transmit the EDMG OFDM PPDU
[(see:
[0122] However, as previously discussed, the respective EDMG STF-As of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift); the respective EDMG STF-Bs of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift); and the respective EDMG CEFs of the transmit chain subframes are transmitted in a time-aligned manner (i.e., no cyclic shift).  Thus, in order to achieve the time alignment of the EDMG STF-As, EDMG STF-Bs, and EDMG CEF, pads are inserted between this portion and the L-STF, L-CEF, L-Header, and EDMG Header portion.  The length of the pad field decreases for each transmit chain subframe that is subsequently transmitted.  In one example, the pad field may be configured similar to a single-carrier-single-channel guard interval (GI) specified in the legacy 802.11ad protocol.  For example, the pad field may comprise a Golay sequence with a length that may be truncated based on the required length for the pad field. 
Fig 3B, see also Figs 7-10)];
 
Regarding Claim 68, Eitan discloses:
comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system
[(see Fig 2, Antennas 230-1 to 230-N and 270-1 to 270-N)].

 Regarding Claims 69-72, the claims disclose similar features as of Claims 51-53 and 55, and are rejected based on the same rationales of Claims 51-53 and 55.
Regarding Claims 74-75, the claims disclose similar features as of Claims 51 and 59, and are rejected based on the same rationales of Claims 51 and 59.



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUNG LIU/Primary Examiner, Art Unit 2473